NUMBER 13-20-00427-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


  IN RE THOMAS PETROLEUM HOLDINGS, LLC, C.L. THOMAS, INC.,
         AND C.L. THOMAS HOLDINGS INVESTMENTS, LLC


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

               Before Justices Benavides, Hinojosa, and Tijerina
                 Memorandum Opinion by Justice Benavides 1

        Relators Thomas Petroleum Holdings, LLC, C.L. Thomas, Inc., and C.L. Thomas

Holdings Investments, LLC filed a petition for writ of mandamus asserting through six

issues that the trial court abused its discretion by ordering them to produce documents

protected by the attorney-client privilege. In the underlying trial court proceedings, relators

and Jeffrey Johanson, the former chief executive officer of C. L. Thomas, Inc., filed


        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
competing declaratory judgments over the amount of compensation owed to Johanson

based on the appraised fair market value of Thomas Petroleum Holdings, LLC and the

value of a loan owed to Clifton L. Thomas Jr. The parties have previously engaged in an

arbitration proceeding in which Johanson received an arbitration award against relators

based on various breach of contract claims.

       In this petition for writ of mandamus, relators assert that they established a prima

facie case that the forty-four documents at issue are attorney-client privileged and the

privilege was not waived by their voluntary production, offensive use, or selective

production. Relators further assert that the trial court abused its discretion in ordering

them to produce these documents because the production ordered is “duplicative.”

According to relators, Johanson and his counsel have already reviewed these documents

and have them in their possession because the documents were produced in the

arbitration proceeding pursuant to an agreed protective order. We note that the agreed

protective order issued in the arbitration proceeding: (1) designated all documents

produced there as “confidential”; (2) provided for an additional level of protection for

documents designated as “Attorneys Eyes Only,” which was apparently not used for the

documents at issue here; (3) allowed the use of documents “solely” for the purpose of

arbitration; (4) prohibited the parties from using the agreed protective order to prove that

the documents produced contained trade secrets, confidential, or proprietary information;

and (5) provided that the production of documents pursuant to the order was “not a waiver

of a trade secret or other privilege.”




                                             2
      Mandamus is both an extraordinary remedy and a discretionary one. In re Garza,

544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief by writ

of mandamus, a relator must establish that an underlying order is void or a clear abuse

of discretion and that no adequate appellate remedy exists. In re Nationwide Ins. Co. of

Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d

833, 839–40 (Tex. 1992) (orig. proceeding). “[A] party will not have an adequate remedy

by appeal when the appellate court would not be able to cure the trial court’s discovery

error.” Walker, 827 S.W.2d at 843. “If the trial court issues an erroneous order requiring

the production of privileged documents, the party claiming the privilege is left without an

adequate appellate remedy.” In re Christus Santa Rosa Health Sys., 492 S.W.3d 276,

279 (Tex. 2016) (orig. proceeding); In re Living Centers of Tex., Inc., 175 S.W.3d 253,

256 (Tex. 2005) (orig. proceeding).

      The attorney client privilege is codified in Rule 503 of the Texas Rules of Evidence.

See generally TEX. R. EVID. 503. Under this rule, a client has a privilege to refuse to

disclose confidential information made to facilitate the rendition of professional legal

services to the client. See id. R. 503(b)(1); In re Nat’l Lloyds Ins. Co., 523 S.W.3d 794,

803 (Tex. 2017) (orig. proceeding). “This means that the communication must be ‘made

by a client seeking legal advice from a lawyer in his capacity as such and the

communication must relate to the purpose for which the advice is sought . . . .’” In re

Silver, 540 S.W.3d 530, 539 (Tex. 2018) (orig. proceeding) (quoting Duval Cnty. Ranch

Co. v. Alamo Lumber Co., 663 S.W.2d 627, 634 (Tex. App.—Amarillo 1983, writ ref’d


                                            3
n.r.e.)). The party asserting the privilege has the burden to plead and produce evidence

establishing a prima facie case for the existence of the privilege. In re Christus Santa

Rosa Health Sys., 492 S.W.3d at 279–80; see TEX. R. CIV. P. 193.3, 193.4; In re Rescue

Concepts, Inc., 556 S.W.3d 331, 339 (Tex. App.—Houston [1st Dist.] 2017, orig.

proceeding).

       The privilege is waived by voluntary disclosure of any significant part of the

privileged matter unless the disclosure is privileged. See TEX. R. EVID. 511(a)(1); In re

Ford Motor Co., 211 S.W.3d 295, 301 (Tex. 2006) (orig. proceeding) (per curiam); see

also United States v. Suarez, 820 F.2d 1158, 1160 (5th Cir. 1987) (stating that “where

there has been a disclosure of a privileged communication, there is no justification for

retaining the privilege”). The privilege may also be waived by “offensive use” of the

privilege which occurs when a party seeking affirmative relief attempts to protect

outcome-determinative information from discovery. Paxton v. City of Dallas, 509 S.W.3d

247, 264 (Tex. 2017); In re M-I L.L.C., 505 S.W.3d 569, 579 (Tex. 2016) (orig.

proceeding); Republic Ins. Co. v. Davis, 856 S.W.2d 158, 163 (Tex. 1993) (orig.

proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

Johanson’s response, relators’ reply, the applicable law, and the specific facts and

circumstances of this case, is of the opinion that relators have failed to meet their burden

to obtain relief. Accordingly, we lift the stay previously imposed in this case. See TEX. R.

APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”). We deny the petition for writ of mandamus.


                                             4
                                 GINA M. BENAVIDES
                                 Justice

Delivered and filed on the
26th day of May, 2021.




                             5